DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements dated 7/27/2022 and 10/5/2022 have been considered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Galavotti (US 7,371,567) in view of Strobbe (US 2014/0227769) or Granstrom et al. (WO 2013/079797).
With respect to claim 1, the reference of Galavotti discloses an apparatus for culturing cells (Figs. 1 and 2), comprising: a bioreactor (1) including a matrix assembly (23) for growing cells in connection with a cell medium flowing through the matrix assembly, the matrix assembly including a cell immobilization layer (24) wound around a central axis (col. 5, lines 18-22).
While the reference discloses immobilization layer (24) would around a central axis, claim 1 differs by reciting the use of at least two cell immobilization layer in direct contact which are wound around a central axis.
The reference of Strobbe does disclose that a matrix section can be formed using two or more non-woven discs or sheets which are stacked (direct contact) (¶[0159]).
The reference of Granstrom et al.  does disclose that an immobilizing matrix can be formed using two or more cell-retaining layer (direct contact) (page 7, line 35, to page 8, line 8).
In view of either of these teaching and in the absence of a showing of unexpected results, it would have been obvious to provide the matrix section (23) of the primary reference of Galavotti with at least two cell immobilization layers (24) which are in direct contact for the known and expected result of creating gradients within the matrix section and/or providing a desired thickness of the section using multiple layers (¶[0159] of Strobbe or page 7, line 35, to page 8, line 8 of Granstrom et al.).
With respect to claims 2 and 27, the fluid flow direction of the bioreactor is aligned with a major dimension of the matrix assembly or the central axis of the bioreactor (Fig. 1 of Galavotti).
With respect to claims 3 and 4, the reference of Galavotti discloses that the cell immobilization layers (24) can be crossed weaved fabric which would meet the limitations required of claims 3 and 4.
With respect to claim 5, the supporting material (25) used between the cell immobilization layers (24) can be a non-woven layer (lattice)(lines 42-43 of Galavotti).
With respect to claim 29, when the modified matrix assembly discussed above with respect to claim 1 is wound as shown in Fig. 2 of Galavatti, the at least two cell immobilization layer would be spirally wound at least 360 degrees around the central axis.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Galavotti (US 7,371,567) in view of Strobbe (US 2014/0227769) or Granstrom et al. (WO 2013/079797) taken further in view of House et al. (US 3,853,712).
The combination of the reference of Galavotti with either Strobbe or Granstrom et al. has been discussed above with respect to claims 1 and 2.
Claim 28 differs by reciting that the fluid flow within the bioreactor device including the spirally matrix assembly is in a tangential direction to the spirally wound cell immobilization layers.
The reference of House et al. discloses that it is known in the art to provide a tangential flow of culture medium within a bioreactor vessel (1) with spirally wound cell immobilization layers (Figs. 1-5) by rotating the bioreactor vessel (lines 8-31).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to rotate the bioreactor vessel of the modified primary reference to provide a flow of culture medium within the bioreactor for the known and expected result of providing an alternative means recognized in the art for contacting culture medium with the immobilized cell on the spirally would cell immobilization layers.

Claims 1, 2, 5, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Granstrom et al. (WO 2013/079797).
With respect to claim 1, the reference of Granstrom et al. discloses an apparatus for culturing cells (Example 1), including: a bioreactor (column reactor) including a matrix assembly (immobilizing matrix)(polypropylene-polyethylene matrix) for growing cells in connection with a cell medium flowing through the matrix assembly.  The matrix assembly includes cell immobilization layer (polypropylene layer).
While the embodiment of Example 1 includes cell immobilization layer (polypropylene layer), the reference does not specify that the immobilization layer (cell-retaining material) of this embodiment includes at least two cell immobilization layers in direct contact.
The reference of Granstrom et al.  does disclose that an immobilizing matrix can be formed using two or more cell-retaining layer (direct contact) (page 7, line 35, to page 8, line 8).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to provide the immobilization matrix of the embodiment of Example 1 with at least two cell-retaining layers for the known and expected result of providing a desired thickness of the cell-retaining material within the immobilization matrix while maintaining the culture efficiency of the bioreactor device.
Claim 1 further differs because the embodiment of Example 1 is silent with respect to the positioning of the matrix assembly within the bioreactor vessel.
The reference of Granstrom et al. discloses that the matrix assembly can be arranged in a rolled structure or spiral wound matrix (page 6, lines 1-17, and page 8, lines 10-11).
In view of this disclosure and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to position the matrix assembly of the modified primary reference within the bioreactor vessel as a spiral wound matrix as is conventional in the art as evidenced by the disclosure of the reference of Granstrom et al.
With respect to claims 2 and 27, the fluid flow direction of the bioreactor is aligned with a major dimension of the matrix assembly (page 6, lines 15-17).
With respect to claim 5, the supporting material used between the cell immobilization layers can be a non-woven layer (page 6, lines 19-38).
With respect to claim 29, if the structure resulting from the discussion of claims 1, 2 and 27 above does not encompass cell immobilization layers which are spirally wound at least 360 degrees around the central axis, it would have been well within the purview of one having ordinary skill in the art to wind the matrix assembly at least 360 degrees around the central axis for the known and expected result of providing multiple layers positioned within the bioreactor vessel.

Response to Arguments
Applicants’ amendments to claim 1 and related comments, see page, filed 3, with respect to the rejection(s) of claim(s) 10/24/2022 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Galavotti (US 7,371,567) in view of Strobbe (US 2014/0227769) or Granstrom et al. (WO 2013/079797) and Granstrom et al. (WO 2013/079797) alone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB